FILE COPY




                                  No. 07-18-00144-CR


Fernando Avila                              §     From the 108th District Court
 Appellant                                          of Potter County
                                            §
v.                                                July 24, 2019
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated July 24, 2019, it is ordered, adjudged

and decreed that the judgment of the trial court is modified as set forth in the opinion

and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo